Citation Nr: 0428800	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-02 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied increased 
(compensable) evaluations for service-connected left ear 
hearing loss and otitis media of the left ear.  The RO also 
denied entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 (2004).  In September 2002, the veteran 
filed a notice of disagreement with respect to all three 
issues and, in January 2003, the RO issued a statement of the 
case which addressed these issues.  However, on his 
substantive appeal, received by the RO in February 2003, the 
veteran specifically limited his appeal to the claim for an 
increased rating for left ear hearing loss.  Although his 
representative submitted written argument in December 2003 
and September 2004 that addressed all three issues, these 
submissions were filed too late to be deemed a substantive 
appeal.  Consequently, the argument with respect to the 
otitis media and § 3.324 issues is referred to the RO for any 
additional action deemed appropriate.  

On his substantive appeal, received by the RO in February 
2003, the veteran indicated that he was unable to attend his 
hearing before a member of the Board at the RO.  Thus, the 
veteran's request for a hearing before a member of the Board 
is deemed withdrawn.  See 38 U.S.C.A. § 20.702(e) (2003).

This case has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900 (2004).  


REMAND

The Board notes that shortly before the veteran filed his 
claim for increase, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The 
implementing regulations are applicable to the veteran's 
claim.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims file reveals that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice for his increased evaluation claim.  Thus, 
on remand, the RO should therefore ensure that the veteran is 
advised as to what is required to substantiate his claim for 
increased (compensable) evaluation for service-connected left 
ear hearing loss.  He should be told what is required of him 
and what VA will yet do to assist him.

The veteran was last afforded a VA audiological examination 
in June 2001.  Thereafter, in August 2003, the veteran was 
scheduled for a VA ear disease examination but he failed to 
report.  It does not appear, however, that he was 
specifically scheduled for a VA audiological examination.  
The veteran submitted the results of a private audiogram 
conducted in August 2002, and these results appear to show a 
definite decrease in hearing acuity in the service-connected 
ear, even to the extent that speech discrimination for that 
ear could not be tested.  Although the veteran failed to 
report in August 2003, the Board believes that it would be 
helpful to schedule another examination to reconcile the 
results of August 2002 with the VA audiogram results of June 
2001.  Thus, on remand, the RO should schedule the veteran 
for a VA audiological examination to determine the current 
severity of the service-connected left ear hearing loss.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any left ear hearing loss since February 
2001.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  All other notification 
actions required by the VCAA with respect 
to the increased evaluation claim should 
be taken, including notice to the veteran 
of the information or evidence he should 
provide and the information or evidence 
the RO will yet obtain.  The veteran 
should be told to submit all pertinent 
evidence in his possession.

2.  The veteran should be scheduled for a 
VA audiological examination in order to 
determine the current severity of the 
service-connected left ear hearing loss.  
The examination should include decibel 
loss for the frequencies 500, 1000, 2000, 
3000, 4000 Hertz and speech recognition 
scores using the Maryland CNC Test.  In 
addition to an audiological evaluation, 
any other testing deemed necessary should 
be performed.  The examiner should be 
provided with the veteran's claims folder 
for review in conjunction with the 
examination.  The difference, if any, 
between results obtained on audiogram and 
those reported in August 2002 should be 
explained.  A complete rationale for any 
opinion expressed should be provided.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
increased evaluation for left ear hearing 
loss.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  The RO should specifically 
address the provisions of 38 C.F.R. 
§ 3.383(a)(3) as amended by 69 Fed. Reg. 
48148 (Aug. 9, 2004), regarding 
consideration of paired organs for rating 
purposes when only one is service 
connected.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
supplemental statement of the case should 
specifically refer to the changes 
recently made to 38 C.F.R. § 3.383(a)(3).  
If the veteran does not appear for 
audiological testing, without good cause, 
the supplemental statement of the case 
should specifically address 38 C.F.R. 
§ 3.655 (2004).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

